Citation Nr: 0528035	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
right ankle sprain with degenerative changes, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified before the undersigned Veterans Law 
Judge in September 2003.  This case was previously before the 
Board, in April 2004, when it was remanded for further 
development.  Unfortunately, and as will be explained below, 
the issue of whether or not an extraschedular evaluation may 
be assigned for the right ankle disability must again be 
remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an whether or not an extraschedular evaluation 
may be assigned for the right ankle disability addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The veteran's right ankle disability is manifested by 
objective observations of pain upon motion, limited motion, 
and a slow but stable gait; x-ray evidence of minimal 
degenerative changes without significant joint narrowing, 
osseous or soft tissue abnormality, fracture, or dislocation; 
and no findings of ankylosis or instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the residuals of right ankle sprain with degenerative changes 
are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, VCAA notification was, in 
fact, provided prior to the initial AOJ decision.  Review of 
the record shows that the veteran was issued a VCAA letter 
concerning claims for increased evaluation in January 2002.  
However, the notice did not contain notification that the 
veteran should provide "any evidence" in his possession 
pertaining to his claim, i.e., the 4th element.  
Notwithstanding, in this letter and subsequent letters sent 
in July 2003, January 2004, and April 2004, the RO notified 
the veteran that evidence and information was necessary to 
substantiate his claim for an increased evaluation and 
requested that he provide it.  In addition, the VA fully 
notified the veteran of what was required to substantiate his 
claim in the October 2002 statement of the case (SOC) and 
April 2005 supplemental statement of the case (SSOC).  
Moreover, as noted above, the veteran's claim was remanded in 
April 2004 for further development, including that required 
by VCAA.  Together, the VCAA letters, SOC and SSOC provided 
the veteran with a summary of the evidence, the applicable 
laws and regulations, and a discussion of the facts of the 
case.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, the service department, 
Social Security Administration (SSA), and other federal 
agencies.  He was asked to provide a properly executed 
release so that VA could request private medical treatment 
records for him, but was further advised that it was 
ultimately his responsibility to send medical treatment 
records from any private physicians.  Moreover, it was 
requested that he submit any evidence in his possession.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the service medical records, service 
personnel records, VA treatment records, private medical 
statements, and VA examination reports, as well as written 
statements and testimony from the veteran.  

The Board notes that the veteran reported during his December 
2004 VA examination that he had received private treatment 
for his right ankle condition approximately three years 
previously, including Cortizone shots.  He stated that the 
most recent shot he had been given was about ten months ago.  
However, the Board notes that the veteran previously 
identified the same private treating physician on a VA Form 
21-4142, Authorization and Consent to Release to Release 
Information to the VA, in January 2002-which covers the time 
frame during which the veteran indicated he had received 
treatment by the physician.  The physician provided copies of 
treatment records showing that he last treated the veteran in 
1996.  VA treatment records have been obtained dated from 
1998 through 2005.

The veteran has declined to respond to several requests sent 
to him to identify private treating physicians, and to sign 
and return VA Forms required to obtain private medical 
information since this time.  The Board reminds the veteran 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded VA 
examinations for his right ankle in March 2002 and December 
2004.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation for the Right Ankle Disability

The RO granted service connection for the residuals of right 
ankle sprain with degenerative changes in a May 1984 rating 
decision.  A 10 percent evaluation was assigned, effective 
October 7, 1983, the day after the veteran's discharge from 
active service.  In February 1997, the RO issued a rating 
decision granting a 20 percent evaluation for this 
disability, effective October 4, 1995, the date of his claim 
for increase.  

In January 2002, the veteran filed a claim for increased 
evaluation for his right ankle disability.  In statements and 
testimony, the veteran testified that he experiences pain 
from his right ankle disability.  He testified that he 
experiences swelling, locking and instability in the joint 
such that he has fallen on occasions.  He reported pain after 
15 minutes of walking, such that he must sit down.  He cannot 
run and uses a can in the winter for stability.  He stated 
that his right ankle disability interferes with his ability 
to work as custodian for the U.S. Postal Service (USPS) and 
he has had to miss work as a result.  In addition, he 
testified that he was excluded for a job as a postal carrier 
because he could not pass the physical.  Based on these 
contentions, the veteran is requesting an increased 
evaluation for his right ankle disability.  

The Board notes that the veteran has other foot disabilities 
for which service connection has been considered and denied.  
Specifically, an April 2005 rating decision denied service 
connection for a scar on the right ankle and, in July 2005, 
the RO denied service connection for arthritis of the right 
foot and leg.  The veteran has not yet submitted a notice of 
disagreement to either of these decisions.  In addition, the 
Board notes that VA treatment records document diagnoses of 
coronary artery disease and diabetes mellitus, with 
peripheral vascular disease in the lower extremities.  The 
veteran is not service connected for coronary artery disease, 
diabetes mellitus, or peripheral vascular disease.  These 
conditions, and their symptoms, are therefore not presently 
before the Board and will not be considered in evaluating the 
veteran's service connected residuals of right ankle sprain 
with degenerative changes.

VA treatment records, dated in from March 1998 to April 2005 
show findings of edema and swelling in the right lower 
extremity and clinical findings of right ankle brachial index 
indicative of moderate arterial obstruction in the right 
lower extremity but no complaints of joint pain, limitation 
of motion or clinical orthopedic findings.  The medical 
evidence associates the findings of edema, swelling, and 
arterial obstruction with peripheral vascular disease, 
diabetes mellitus, and coronary artery disease.  

A March 2002 VA examination report reflects complaints of 
right ankle pain, weakness, stiffness, swelling, recurrent 
subluxation, inflammation, instability, locking, fatigue, and 
lack of endurance.  The veteran reported that the pain was 
constant and flared up monthly, lasting several days.  Normal 
and extended walking exacerbated the pain.  Rest and Tylenol 
provided some relief.  He reported a history of Cortizone 
shots.  However, the veteran noted that he could dress and 
shower himself, vacuum, walk, drive a car, shop, take out the 
trash, and climb stairs.  He stated he could not push a lawn 
mower or garden, and that he could not get on his knees.

The examiner objectively observed the veteran to walk with a 
normal gait and to have a normal posture.  He required no 
devices to assist ambulation, and observed the veteran to 
manifest no limited function while walking or standing.  The 
right ankle itself appeared to be within normal limits 
without heat, redness, swelling, effusion or drainage, 
abnormal movement, instability, or weakness.  Calluses were 
detected along the medial aspect of the first metatarsal, 
bilaterally.  No constitutional signs of arthritis, anemia, 
weight loss, fever, or skin disorder were detected.  The 
veteran's legs were found to measure 89 centimeters in 
length, bilaterally.  Range of right ankle joint motion was 
measured at 20 degrees dorsiflexion and 45 degrees plantar 
flexion, both with pain.  X-rays were not taken.  The 
physician diagnosed right ankle sprain with degenerative 
changes.

In December 2004, the veteran underwent additional VA 
examination.  The resultant report shows the veteran 
complained of pain at about 6 to 8 of 10, such that he could 
hardly walk.  He also reported swelling, and locking with 
flare-ups and increased pain after walking 1/4 mile.  He 
stated, however, that flare ups were not accompanied by 
limitation in motion or functional impairment.  The veteran 
reported being prescribed a brace, but noted that he cannot 
wear it.  He used no other devices to ambulate, and stated 
that his right ankle did not affect any activities of daily 
living.  However, he did report that his civilian physician 
advised him in early 2004 to stop working.  The veteran 
stated he works as a carpenter and repairs home.  On 
occasion, he reported, he had to take time off without pay, 
but he continues to work.  He reported self treatment with 
Tylenol, heat, and elevation with some relief.  He stated he 
had not undergone surgery, but that he had sought private 
medical treatment, including Cortizone injections.  

The examiner objectively observed the veteran to be 
ambulatory and to walk without the use of walking aids.  He 
could stand and walk a few steps of heel and toe walk, and 
could squat half-way.  Posture was normal, but gait was slow 
and with a slight limp on the right.  The right thigh, leg, 
and foot were found to be swollen and mildly tender.  
Reflexes were found to be normal and symmetrical; and 
dorsalis pedis and posterior tibial pulses, palpable, 
bilaterally.  Pedal pulses were found to be intact.  Motor 
and sensory function were found to be intact without weakness 
or atrophy.  The right ankle was observed to be stable 
without edema or effusion, weakness, redness or heat, 
abnormal movement or guarding of movement, evidence of 
ankylosis, abnormal weight bearing, unusual shoe wear 
pattern, or functional limitation standing or walking.  Range 
of right ankle joint motion was measured at 40 degrees 
plantar flexion and 10 degrees dorsiflexion with pain.  
Inversion and eversion were found to be normal.  Results of 
X-rays taken in conjunction with the examination evidenced 
minimal degenerative changes absent significant joint 
narrowing.  The osseous structure was noted to appear 
unremarkable for fracture or dislocation and the soft tissues 
were found to be normal.  The examiner diagnosed chronic 
right ankle sprain with mild degenerative joint disease of 
the right ankle with mild loss of function due to pain.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The current 20 percent rating was assigned under Diagnostic 
Code 5271, contemplates "marked" limitation of motion of 
the ankle.  This is the highest evaluation afforded under the 
diagnostic code.  A higher, 30 percent, evaluation may be 
warranted under Diagnostic Code 5270 for ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between zero degrees and 10 degrees.  
Where ankylosis is present in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity, a 40 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271, 5270 (2005). 

VA treatment records reflect no complaints of or treatment 
for the right ankle joint, and no clinical findings of 
ankylosis.  

VA examination reports reflect findings of limitation of 
ankle joint motion with pain, objective findings of a slow 
gait with slight limp on the right, and clinical findings of 
mild degenerative changes.  However, the medical evidence 
simply does not demonstrate that the veteran's right ankle is 
ankylosed.  Rather, the medical evidence reflects that the 
veteran can move his right ankle joint, albeit limited and 
limited with pain; and that he can ambulate, albeit slowly 
and with a slight limp.  There are no findings of abduction 
or adduction, or of inversion or eversion deformity.  Rather, 
the December 2004 VA examination report specifically found 
inversion and eversion to be normal, albeit with pain.

The Board concedes that the veteran manifests evidence of 
marked limitation of motion in the right ankle, which he is 
already being compensated for at the present, 20 percent, 
evaluation for marked limitation of ankle motion under the 
diagnostic code.  The Board finds that the medical evidence 
does not reflect that his right ankle disability manifests 
symptomatology approximating ankylosis in plantar flexion or 
dorsiflexion or with abduction, adduction, inversion or 
eversion deformity as required for a 30 or 40 percent 
evaluation under Diagnostic Code 5270.

After review of the medical evidence, the Board finds that a 
preponderance of the evidence does not support an evaluation 
greater than 20 percent for the veteran's residuals of right 
sprain with degenerative changes.

In evaluating the veteran's service connected bilateral pes 
planus, the Board considered the disabling effects of pain, 
as indicated in the above discussions.  See DeLuca, supra.  
Objective observations of pain and pain on motion were noted 
by the examiner and considered in the level of impairment and 
loss of function attributed to this disability.  The Board 
notes that these manifestations are contemplated in the 
evaluation already assigned for this disability.  The veteran 
reported flare ups, but indicated that the flare ups are 
productive of no additional functional impairment.  Rather, 
the flare-ups consist of increased pain.  The examiners have 
attributed no greater functional impairment to the veteran's 
flare-ups, and pain and pain upon motion, including pain 
during flare-ups, are considered in the evaluation now 
assigned.  The Board notes that the veteran has been assigned 
the highest schedular evaluation afforded under the 
diagnostic code, and that the matter of extraschedular 
evaluation has been remanded for further development.  
Consequently, the veteran's complaints of pain and pain upon 
use do not support the assignment of an evaluation higher 
than the 20 percent already granted for a right ankle 
disability.  As discussed above, the rating now assigned 
accounts for the pain and pain upon motion.  The presence of 
other factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a is not shown.

The Board also considered whether separate and higher 
disability evaluations may be assigned for the right ankle 
disability, in accordance with Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  See also VAOPGPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  In the present case, the Board notes 
that the medical evidence presents symptoms of other 
conditions, such as a scar, diminished brachial index in the 
right ankle as compared to the left, and swelling in the 
right leg and foot.  However, either service connection has 
been separately considered and denied-as in the case of the 
right ankle scar and arthritis of the right foot and leg-or 
the conditions have been associated with other diagnoses that 
have not themselves been service connected-as in the case of 
the right lower extremity swelling (as opposed to swelling, 
effusion, or edema in the right ankle joint, which was not 
found by VA examination)-which has been associated with 
peripheral vascula disease, diabetes mellitus, and coronary 
artery disease. 

Other symptoms required under the other diagnostic codes are 
either not present or considered in the 20 percent evaluation 
already afforded under Diagnostic Code 5271.  Specifically, 
the veteran has not undergone astragalectomy, as required 
under Diagnostic Code 5274, nor does he manifest malunion of 
the os calcis or astragalus, as required under Diagnostic 
Code 5273.  Medical evidence does not evidence ankylosis of 
the subastragalar or tarsal joint in either good or poor 
weight-bearing positions, as required under Diagnostic Code 
5272.  Finally, as discussed above, the veteran does not 
manifest symptomatology approximating ankylosis in plantar 
flexion or dorsiflexion or with abduction, adduction, 
inversion or eversion deformity as required under Diagnostic 
Code 5270.  Limitation of motion, as discussed above, is 
contemplated in Diagnostic Code 5271.

As noted above, in the Introduction, the Board is remanding 
the issue of whether an extraschedular evaluation may be 
warranted for the right ankle disability under 38 C.F.R. 
§ 3.321 (2005).

Accordingly, the Board concludes that the impairment 
resulting from the service-connected residuals of right ankle 
sprain with degenerative changes is adequately compensated by 
the 20 percent evaluation assigned under Diagnostic Code 
5271.


ORDER

An evaluation in excess of 20 percent for the residuals of 
right ankle sprain with degenerative changes is denied.

REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

As noted above, this case was previously remanded, in April 
2004 for consideration of assignment of an extraschedular 
rating under the provision of 38 C.F.R. § 3.321(b)(1).  The 
SSOC was to discuss whether the veteran's claim should be 
referred to the Chief Benefits Director or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular rating.  A review of the April 2005 SSOC 
reflects that these provisions of the remand were not 
complied with.  This must be accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

Moreover, in the present case, the veteran testified in 
September 2003 and reported to his VA examiner in December 
2004 that his right foot disability has adversely impacted 
his ability to remain employed.  He testified that he had 
been excluded from a position as a postal carrier with the 
USPS because of his right ankle disability and, in fact, had 
been offered medical retirement from USPS but had declined 
based on monetary concerns.  He stated that he had had to 
miss work because of his right ankle, and that he required 
rest periods because his work as a custodian involved walking 
and being on his feet.  In December 2004, he reported working 
as a carpenter, but stated that his right ankle disability 
continued to interfere with his employment, requiring that he 
miss work without pay.

Given the veteran's assertions, and the fact that he is 
evaluated at the highest level afforded under the diagnostic 
code, the Board finds that referral to the Chief Benefits 
Director or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under the 
provision of 38 C.F.R. § 3.321(b)(1) is necessary.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) for the residuals 
of right ankle sprain with degenerative 
changes.  In particular, the RO must 
inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
for the residuals of right ankle sprain 
with degenerative changes; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran provide the names and addresses 
of previous employers during which 
employment his service connected right 
ankle disability adversely impacted his 
ability to meet the requirements of his 
job.

3.  After procuring the appropriate 
releases, the RO should request any 
pertinent documentation from identified 
employers, to include but not be limited 
to, copies of medical evaluations, 
determinations of inability to perform 
for medical reasons, and sick leave 
records.

Concerning the veteran's employment with 
USPS, the RO should determine whether the 
veteran was medically retired from USPS 
and, if so, after procuring the 
appropriate release, obtain copies of the 
determination that found the veteran 
eligible for medical retirement and all 
medical evidence relied upon in making 
such determination.

The RO should also request copies of any 
physical examinations and treatment 
conducted as part of the veteran's 
employment.  In addition, the RO should 
request copies of the veteran's sick 
leave entries and any other documentation 
which would tend to demonstrate the 
impact of the veteran's right ankle 
disability on his ability to perform 
assigned duties.  In particular, the RO 
should request copies of the 
documentation, including physical 
examination report, that excluded the 
veteran as a candidate for position as 
postal carrier.  

4.  The RO should give the veteran the 
opportunity to provide documentation from 
his employers concerning the impact of 
his right ankle disability on his ability 
to perform all required tasks, and to 
quantify the number of days missed as a 
result of his service-connected right 
ankle disability. 

5.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

6.  After receipt of documentation 
requested in #1-4 above, the RO should 
refer the veteran's claim for 
extraschedular consideration under 
38 C.F.R. § 3.321.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for the 
residuals of right ankle sprain with 
degenerative changes.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


